Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 1 of 31 - Page ID#: 662




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                          LONDON

     JACK ESTEP,                                )
                                                )
          Plaintiff,                            )
                                                )          No. 6:18-CV-23-REW
     v.                                         )
                                                )          OPINION & ORDER
     STEVE COMBS,                               )
                                                )
          Defendant.                            )
                                                )
                                           *** *** *** ***

          “My wife’s going to kill me,” thought Jack Estep as he was booked at the Harlan County

 Jail near midnight on the eve of his wedding anniversary. The charges: menacing, resisting arrest,

 and obstruction. Estep believed he would be “dead meat” when his wife learned of his untimely

 arrest. An investigation of his son’s unlicensed taxidermy, and Estep’s abrupt intervention, had

 landed him in the clink.

          This case concerns the legitimacy of state game warden Steve Combs’s arrest of Estep.

 From a county that is no stranger to strife,1 the tension between the Esteps and Combs is an unlikely

 candidate for the history books. It is, nonetheless, a saga all its own and its apex (or, perhaps, nadir)

 ultimately put the parties on this Court’s docket.

 I.       BACKGROUND

          After two rounds of dispositive motion practice, four of Estep’s claims survive: false arrest

 and excessive force theories under 42 U.S.C. § 1983 and Kentucky law malicious prosecution and




 1
    See “Lessons from Bloody Harlan,” The Economist (Sep. 26, 2019), available at
 https://www.economist.com/united-states/2019/09/26/lessons-from-bloody-harlan.
                                                    1
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 2 of 31 - Page ID#: 663




 false imprisonment allegations.2 Combs now seeks summary judgment on each. See DE 55

 (Motion). The motion—fully briefed, see DE 61 (Response), DE 62 (Reply)—stands ripe for

 review. For the following reasons, and under the applicable standards, the Court finds only partial

 summary judgment warranted. The Court will permit Estep to proceed with his Fourth Amendment

 unduly tight handcuffing claim and state malicious prosecution claim. Combs is entitled to

 summary judgment on Estep’s two other claims.

        Plaintiff seeks recovery based on the following factual scenario:3 shortly after 10:20 p.m.

 on December 21, 2016, Defendant Steve Combs4 arrived at the residence of Tim Estep (Plaintiff’s

 son). Combs proceeded up a ramp to the residence and, from the porch, began questioning Tim

 about taxidermy licensure. Reports of Tim advertising “European Mounts” for “50 bucks” each,

 motivated Combs’s investigation.5 Tim told Combs that he had not commercially profited from

 the nascent business plan, that he, to date, had completed mounts only for family members, and—

 having recently learned of the regulatory requirement—intended to secure a license in short order.

 Nonetheless, as the video makes clear, Combs had persisting doubts.



 2
   See DE 23 (Order fully dismissing Combs in his official capacity on immunity grounds); DE 29
 (Order granting, in part, motion to dismiss individual capacity claims).
 3
   In the summary judgment context, the Court typically “view[s] all evidence, and draw[s] all
 reasonable inferences, in the light most favorable to the nonmoving party,” here Estep. Kent v.
 Oakland Cnty., 810 F.3d 384, 390 (6th Cir. 2016) (internal alteration removed). However, the
 Court must adjust its viewpoint if video evidence “clearly contradicts” the non-movant’s narrative.
 Ayala v. Hogsten, 786 F. App’x 590, 591 (6th Cir. 2019). In such circumstances, the Court must
 view “the facts in the light depicted by the videotape.” Scott v. Harris, 127 S. Ct. 1769, 1776
 (2007). For events not depicted on film, or those fairly subject to varying inferences, the Court’s
 obligation to adopt Estep-favorable interpretations persists. See Ayala, 786 F. App’x at 592. Under
 these standards, the Court assesses (and, here, recites) the facts in favor of Estep or, where apt, the
 video. See, e.g., DE 57-2 (hereinafter “Estep Dep.”).
 4
    Combs is a “Conservation Officer with [the] Kentucky Department of Fish & Wildlife”
 Resources. DE 57-1 (hereinafter “Combs Dep.”) at 6. The Court’s citations track deposition, rather
 than ECF, pagination.
 5
   December 4, 9, 10, and 13, Facebook postings from “Tim N Torie Estep,” submitted as exhibits,
 confirm the undisputed (at least on this record) basis for the investigation. See DE 56.
                                                   2
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 3 of 31 - Page ID#: 664




        Roughly 5 minutes after Combs’s arrival, Plaintiff Jack Estep received a call from his

 daughter-in-law, Victoria Estep. Mrs. Estep advised that Defendant Combs was harassing Tim at

 their home. She requested Plaintiff’s assistance. Plaintiff arrived at his son’s residence shortly

 thereafter (around 10:30 p.m.) and found Combs standing on the front porch.

        Upon the elder Estep’s arrival, the parties had the following exchange as Estep approached,

 climbed the ramp, and came face-to-face with Combs:

        Estep:      What’s your problem Steve?
        Combs:      Nothin’.
        Estep:      Get your ass outta here. You got a warrant?

 DE 59 at 23:31:10 to :19.6 Then, on the residence threshold:

        Combs:      I’m investigating something. If you don’t back up outta my face, you’re
                    going to jail.
        [At this point, Combs puts his finger in Estep’s chest.]
        Estep:      Put me out of your face. . . . You ain’t doin’ shit.
        Combs: You’re goin’ to jail.
        Estep:      No, this is my son’s property. I told you to get out of here.

 Id. at 23:31:20 to :30. From here, Combs grabs Estep by the arm and repeats “you’re goin’ to jail.”

 Estep pulls his arm away saying, “I’m not goin’ nowhere.” Combs questions: “You gonna resist?”

 Estep fends off another Combs collar attempt and, again, inquires about a warrant. Combs advises

 he does not need one; Estep insists he does. Finally, Estep withdraws into his son’s residence,

 pulling away from Combs’s final attempt to take hold of his jacket, while Combs instructs him to

 “get out here” and, again, advises “you’re going to jail.” Id. at 23:31:31 to :40. The parties’ verbal

 exchange, with Estep in his son’s home and Combs on the threshold, continues for another minute




 6
  Everything in the record, save the video itself, indicates that time stamps from Combs’s body-
 cam footage are off by about an hour. Nonetheless, the Court, for clarity, cites the times reported
 on the video.
                                                   3
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 4 of 31 - Page ID#: 665




 before Combs radios for backup. Id. at 23:33:00.7 In the eight minutes of jawing that preceded

 arrival of State Police troopers, Combs twice reiterates that he was there investigating taxidermy

 issues (and the parties continue to discuss the topic). See id. at 23:36:25, 23:39:30.

        Eventually, the Esteps permitted State Police to enter the residence and, after some

 discussion, convinced Jack Estep to exit. And, roughly 12 minutes after the confrontation began,

 Combs cuffed Plaintiff, walked him to his vehicle, and placed him in the back seat. The video

 records approximately 4.5 minutes of cuffed time and ends shortly before the pair’s departure. Per

 Estep, Combs then drove directly to the Harlan County Jail, a 12-or-so minute drive. Estep Dep.

 at 102. At the Jail, Combs stopped in the parking lot and began writing a citation. Sometime after

 (the record is not clear how long, exactly), Estep first complained about the tightness of the

 handcuffs and asked Combs to loosen them because “they’re killing me.” Fifteen minutes later,

 with no response from Combs, Estep repeated his complaint and his request. As Estep tells it,

 Combs “acted like he didn’t hear” either protest and removed the cuffs only after entering the Jail.

 Estep claims his wrist was bleeding from the cuffs. A photograph taken after Estep’s release the

 next morning shows significant bruising and a scabbed-over wound on Estep’s wrist. See DE 58-

 1.

        On February 13, 2017, the Harlan District Court, following a hearing during which Combs

 testified, granted Estep’s motion to suppress evidence relating to the resisting, menacing, and

 interference charges and, the same day, entered an Order dismissing all charges for lack of




 7
   Notably, Combs, within 2 minutes of the conclusion of any physical interaction, characterizes
 Estep’s conduct as “menacing,” “resisting arrest,” and “interfering.” Id. at 23:32:00 to :10; id. at
 23:33:00. In response to Estep’s claim that “I didn’t do anything,” Combs further alleges “you just
 got right up in my face and balled your fists up”; Estep confirmed he “got right up in your face”
 but contends “as long as I didn’t touch you or threaten you I’m fine.” Id. at 23:33:15 to :30. Estep,
 though denying making threats, never denies balling his fists.
                                                   4
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 5 of 31 - Page ID#: 666




 evidence. See DE 61-2 (Harlan District Court Orders). This suit, first filed in Harlan Circuit Court

 and then removed, followed. See DE 1-1 at 4 (Jan. 2, 2018, Compl.).

 II.    APPLICABLE STANDARDS

        A court “shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). A reviewing court must construe the evidence and draw all reasonable inferences

 from the underlying facts in favor of the nonmoving party. Matsushita Elec. Co., Ltd. v. Zenith

 Radio Corp., 106 S. Ct. 1348, 1356 (1986); Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir. 2009).

 Additionally, the court may not “weigh the evidence and determine the truth of the matter” at the

 summary judgment stage. Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).

        The burden of establishing the absence of a genuine dispute of material fact initially rests

 with the moving party. Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2553 (1986) (requiring the

 moving party to set forth “the basis for its motion, and identify[] those portions of ‘the pleadings,

 depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

 which it believes demonstrate an absence of a genuine issue of material fact”); Lindsay, 578 F.3d

 at 414 (“The party moving for summary judgment bears the initial burden of showing that there is

 no material issue in dispute.”). If the moving party meets its burden, the burden then shifts to the

 nonmoving party to produce “specific facts” showing a “genuine issue” for trial. Celotex Corp.,

 106. S. Ct. at 2253; Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). However, “Rule 56(c)

 mandates the entry of summary judgment . . . against a party who fails to make a showing sufficient

 to establish the existence of an element essential to that party’s case, and on which that party will

 bear the burden of proof at trial.” Celotex Corp., 106 S. Ct. at 2552; see also id. at 2557 (Brennan,

 J., dissenting) (“If the burden of persuasion at trial would be on the non-moving party, the party



                                                   5
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 6 of 31 - Page ID#: 667




 moving for summary judgment may satisfy Rule 56’s burden of production in either of two ways.

 First, the moving party may submit affirmative evidence that negates an essential element of the

 nonmoving party’s claim. Second, the moving party may demonstrate to the Court that the

 nonmoving party’s evidence is insufficient to establish an essential element of the nonmoving

 party’s claim.” (emphasis in original)).

         A fact is “material” if the underlying substantive law identifies the fact as critical.

 Anderson, 106 S. Ct. at 2510. Thus, “[o]nly disputes over facts that might affect the outcome of

 the suit under the governing law will properly preclude the entry of summary judgment. Factual

 disputes that are irrelevant or unnecessary will not be counted.” Id. A “genuine” issue exists if

 “there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

 party.” Id. at 2511; Matsushita Elec., 106 S. Ct. at 1356 (“Where the record taken as a whole could

 not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for

 trial.’”) (citation omitted). Such evidence must be suitable for admission into evidence at trial. Salt

 Lick Bancorp v. FDIC, 187 F. App’x 428, 444-45 (6th Cir. 2006).

         Defendant primarily argues the existence of probable cause and, alternatively, that

 immunity doctrines shield him from Estep’s claims. See DE 55-1 at 9–22. The Court analyzes the

 federal and state issues distinctly.

 III.    FEDERAL CLAIMS

         A. Qualified Immunity Standard

         “[G]overnment officials performing discretionary functions generally are shielded from

 liability for civil damages insofar as their conduct does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 102

 S. Ct. 2727, 2738 (1982); see also, e.g., Robertson v. Lucas, 753 F.3d 606, 610 (6th Cir. 2014)



                                                   6
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 7 of 31 - Page ID#: 668




 (affirming grant of qualified immunity to state and federal law enforcement officers); Barnes v.

 Wright, 449 F.3d 709, 711 (6th Cir. 2006) (reversing denial of qualified immunity to law

 enforcement officers in a § 1983 suit).

        Since Defendant has “raised the qualified immunity defense, plaintiff bears the burden of

 showing that defendant[ is] not entitled to qualified immunity.” Johnson v. Moseley, 790 F.3d 649,

 653 (6th Cir. 2015). To evaluate the qualified immunity question, courts engage in a two-part

 inquiry: “First, taken in the light most favorable to the party asserting the injury, do the facts

 alleged show that the officer’s conduct violated a constitutional right? Second, is the right clearly

 established?” Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir. 2006); see also Pearson v.

 Callahan, 129 S. Ct. 808, 818 (2009) (holding that courts may address the two questions in either

 order). The right must be “so clearly established in a particularized sense that a reasonable officer

 confronted with the same situation would have known that his conduct violated that right.”

 Moseley, 790 F.3d at 653. The Court must avoid “a high level of generality” in assessing the clarity

 of the right or misconduct. Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (“The

 dispositive question is whether the violative nature of particular conduct is clearly established. . .

 . This inquiry must be undertaken in light of the specific context of the case, not as a broad general

 proposition.” (internal quotation marks omitted) (citing Brosseau v. Haugen, 125 S. Ct. 596

 (2004))). “Clearly established means that, at the time of the officer’s conduct, the law was

 sufficiently clear that every reasonable official would understand that what he is doing is unlawful.

 In other words, existing law must have placed the constitutionality of the officer’s conduct beyond

 debate. This demanding standard protects all but the plainly incompetent or those who knowingly

 violate the law.” Dist. of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (internal quotation marks

 and citations removed).



                                                   7
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 8 of 31 - Page ID#: 669




         B. False Arrest

         “The Constitution does not guarantee that only the guilty will be arrested.” Baker v.

 McCollan, 99 S. Ct. 2689, 2695 (1979). Estep had, however, a “Fourth Amendment right to be

 arrested only upon probable cause.” Crockett v. Cumberland College, 316 F.3d 571, 580 (6th Cir.

 2003). “[P]robable cause determinations involve an examination of all facts and circumstances

 within an officer’s knowledge at the time of an arrest.” Radvansky v. City of Olmsted Falls, 395

 F.3d 291, 310 (6th Cir. 2005) (citing Carroll v. United States, 45 S. Ct. 280, 288 (1925)) (emphasis

 in original).

         A police officer has probable cause if there is a “fair probability” that the individual
         to be arrested has either committed or intends to commit a crime. Northrop v.
         Trippett, 265 F.3d 372, 379 (6th Cir. 2001) (quoting United States v. Sokolow, 490
         U.S. 1, 7, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989)), cert. denied, 535 U.S. 955, 122
         S. Ct. 1358, 152 L. Ed. 2d 354 (2002). A police officer determines the existence of
         probable cause by examining the facts and circumstances within his knowledge that
         are sufficient to inform “a prudent person, or one of reasonable caution,” that the
         suspect “has committed, is committing, or is about to commit an offense.” Michigan
         v. DeFillippo, 443 U.S. 31, 37, 99 S. Ct. 2627, 61 L. Ed. 2d 343 (1979).

 Fridley v. Horrighs, 291 F.3d 867, 872 (6th Cir. 2002). Probable cause is a common-sense, “fluid,”

 “practical,” and “nontechnical” analysis that looks (through an objective prism) to the totality of

 the circumstances known at the time. Maryland v. Pringle, 124 S. Ct. 795, 799–800 (2003); Whren

 v. United States, 116 S. Ct. 1769, 1773-74 (1996); Illinois v. Gates, 103 S. Ct. 2317, 2331-33

 (1983). The standard requires “more than mere suspicion” but not “evidence to establish a prima

 facie case . . . much less evidence sufficient to establish guilt beyond a reasonable doubt.” United

 States v. Strickland, 144 F.3d 412, 416 (6th Cir. 1998). Probable cause exists if there is a reasonable

 basis for belief that a person committed a particular crime. See, e.g., United States v. McClain, 444

 F.3d 556, 562-63 (6th Cir. 2005). “The existence of probable cause is a jury question, unless there




                                                    8
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 9 of 31 - Page ID#: 670




 is only one reasonable determination that is possible.” Thacker v. City of Columbus, 328 F.3d 244,

 255 (6th Cir. 2003).

        Combs claims the events of December 21, 2016, gave him probable cause to arrest Estep

 for three Kentucky crimes: resisting arrest (KRS 520.090), menacing (KRS 508.050), and

 obstructing or interfering with an officer (KRS 150.090(6)). The Court, on review of the full record

 and applying the requisite standard, concludes that facts known to Combs prior to the arrest

 supplied probably cause to believe—or, at minimum, were sufficient for a reasonable officer to

 conclude—Estep obstructed and/or interfered with a lawful investigation. Though the Court sees

 no basis for finding, at least as a matter of law, probable cause to arrest for menacing or resisting,

 Combs only needed one valid ground to lawfully arrest Estep. See Devenpeck v. Alford, 125 S. Ct.

 588, 593–95 (2004); Howse v. Hodous, 953 F.3d 402, 409 (6th Cir. 2020) (“[T]he constitutional

 tort claim of false arrest fails so long as there’s just one valid reason for the arrest.”); Sykes v.

 Anderson, 625 F.3d 294, 306 (6th Cir. 2010) (“an offense”). Because undisputed facts known to

 Combs justified a reasonable belief that Estep was violating (or did violate) KRS 150.090(6) on

 the evening in question—and, in the Court’s view, no juror could rationally conclude otherwise—

 Defendant is entitled to summary judgment on the false arrest claim.

                                           Issue Preclusion

        Preliminarily, the Court addresses (and rejects) Plaintiff’s contention that offensive issue

 preclusion bars any attempt by Defendant to litigate the probable cause question. Estep argues that

 Combs, given his state hearing testimony, acted as an agent of the Commonwealth for purposes of

 the Harlan prosecution—indeed, per Estep, Combs “as the sole arresting officer and

 Commonwealth witness, was in fact controlling the prosecution[.]” DE 61 at 8. Thus, Plaintiff’s

 theory goes, the suppression and ultimate dismissal of the charges for lack of evidence operate to



                                                   9
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 10 of 31 - Page ID#: 671




  foreclose further defensive argument on the topic of probable cause because Combs “had the

  opportunity to present proofs and argument, and has already had his day in court even though he

  was not a formal party to the litigation.” DE 61 at 8.

         The Sixth Circuit has explained:

         Res judicata generally includes two separate concepts - claim preclusion and issue
         preclusion. Claim preclusion, or true res judicata, refers to [the] effect of a prior
         judgment in foreclosing a subsequent claim that has never been litigated, because
         of a determination that it should have been advanced in an earlier action. Issue
         preclusion, on the other hand, refers to the foreclosure of an issue previously
         litigated.

  Mitchell v. Chapman, 343 F. 3d 811, 818 n.5 (6th Cir. 2003) (citing Migra v. Warren City School

  Dist. Bd. of Educ., 104 S. Ct. 892, 894 n.1 (1984)). Plaintiff seeks application of the latter. For §

  1983 suits, “issues actually litigated in a state-court proceeding are entitled to preclusive effect in

  a subsequent federal § 1983 suit to the extent provided by the law of preclusion in the state where

  the judgment was rendered.” Donovan v. Thames, 105 F.3d 291, 294 (6th Cir. 1997) (citing Allen

  v. McCurry, 101 S. Ct. 411, 419 (1980)).8 In Kentucky, a party seeking issue preclusion must

  establish five elements: “(1) at least one party to be bound in the second case must have been a

  party in the first case; (2) the issue in the second case must be the same as the issue in the first

  case; (3) the issue must have been actually litigated; (4) the issue was actually decided in that

  action; and (5) the decision on the issue in the prior action must have been necessary to the court’s

  judgment and adverse to the party to be bound.” Miller v. Admin. Office of Courts, 361 S.W.3d

  867, 872–73 (Ky. 2011) (internal quotation marks omitted); Preferred Care of Delaware, Inc. v.

  Crocker, No. 16-6179, 2017 WL 3223003, at *2 (6th Cir. Feb. 28, 2017) (same); see also Caudill



  8
   Given the Court’s statutory full faith and credit obligation, 28 U.S.C. § 1738, the instant analysis
  applies with equal force to Estep’s preclusion theory as applied to the state false imprisonment and
  malicious prosecution claims. See also Middleton v. PNC Bank, NA, 785 F. App’x 341, 343 (6th
  Cir. 2019) (“State law determines the preclusive effect of a prior state-court action.”).
                                                    10
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 11 of 31 - Page ID#: 672




  v. Johnson, No. 2016-CA-001208-MR, 2018 WL 300457, at *5 (Ky. Ct. App. Jan. 5, 2018) (“For

  a party to successfully assert the doctrine, he or she must establish” the issue preclusion

  predicates. (emphasis added)).

         Estep’s preclusion effort fatally falters at hurdle one. “[A] person who was not a party to

  the former action nor in privity with such a party” may assert issue preclusion, but only against

  “a party to th[e] former action.” Miller, 361 S.W.3d at 872. Plaintiff cites no authority for the

  proposition that participation through testimony renders a witness a “party” for Kentucky issue

  preclusion purposes. Compare DE 61 at 8–9, with Fleming v. EQT Gathering, LLC, 509 S.W.3d

  18, 23 (Ky. 2017) (characterizing Durst v. Amyx, 13 S.W. 1087, 1088 (Ky. 1890): “adjudication

  of boundary line dispute did not bar subsequent ownership claims of women who were not made

  parties to the adjudication, even though their husbands were parties”). On the other hand, abundant

  sharply contrary authority persuasively holds that “a criminal-defendant-turned-civil plaintiff

  cannot offensively use collateral estoppel, because the police officers are not in privity for

  mutuality purposes with the prosecution in the criminal case.” White v. Pelland, No. 07-CV-10962,

  2008 WL 1735378, at *16 (E.D. Mich. Apr. 14, 2008) (citing Burda Brothers, Inc. v. Walsh, 22 F.

  App’x. 423, 430 (6th Cir. Oct. 12, 2001)); Von Herbert v. City of St. Clair Shores, 61 F. App’x

  133, 136 n.1 (6th Cir. 2003) (applying Michigan law); Kegler v. City of Livonia, No. 97–2206,

  1999 WL 133110 (table) (6th Cir. Feb. 23, 1999), cert. denied, 119 S. Ct. 2396 (1999) (applying

  Michigan law); Wallace v. Mamula, 93–3603, 1994 WL 389197 (table) (6th Cir. Jul. 26, 1994)

  (applying Ohio law).

         Estep’s minimal showing also fails to establish any of the other four predicates. “Issue

  preclusion requires the issue decided in the earlier litigation to be the same as the one currently

  before the court.” Miller, 361 S.W.3d at 874. The trial court documents do not in any way indicate



                                                  11
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 12 of 31 - Page ID#: 673




  the basis for suppression. And, a post-suppression dismissal for lack of evidence does not

  demonstrate that the existence of probable cause (on an inclusive record, i.e., the topic for which

  Estep now pursues preclusion) was ever at-issue, actually decided, or necessarily litigated in the

  state court proceedings.

         At bottom, “[t]he rule contemplates that the court in which [issue preclusion] is asserted

  shall inquire whether the judgment in the former action was in fact rendered under such conditions

  that the party against whom [issue preclusion] is pleaded had a realistically full and fair opportunity

  to present the case.” Miller, 361 S.W.3d at 872 (quoting Moore v. Commonwealth, 954 S.W.2d

  317, 319 (Ky. 1997)). That Combs testified and that the Harlan District Court suppressed some

  evidence and dismissed the charges are each undisputed facts. However, those facts are also the

  only relevant facts, on this topic, in the record.9 When, as here, “there is nothing to indicate ‘what

  facts were presented, what evidence was considered by the state court, or on what basis that court”

  suppressed evidence or, ultimately, dismissed the charges, there is no valid basis to preclude

  probable cause litigation. See Stigall v. Louisville Jefferson Cty. Metro Gov’t, No. 3:18-CV-168-

  CRS, 2018 WL 4775506, at *2 (W.D. Ky. Oct. 3, 2018) (rejecting issue preclusion under Kentucky

  law based on “a probable cause determination at a postarrest preliminary hearing”) (quoting United

  States v. Jimenez, No. 5:13-CR-00045-TBR-1, 2014 WL 2816018, at *4 n.3 (W.D. Ky. June 23,

  2014), aff’d, 654 F. App’x 815 (6th Cir. 2016)); Cf. (rejecting issue preclusion theory and finding

  that district court’s jurisdictional dismissal ruling did not necessitate a merits resolution of the

  issue presented).




  9
   Estep cites nothing to substantiate his briefing’s characterization of the suppression motion as
  based on “lack of probable cause[.]” DE 61 at 3. In the non-warrant, non-search context, this does
  not facially make sense.
                                                    12
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 13 of 31 - Page ID#: 674




                                           Resisting Arrest

         In the Commonwealth,

         A person is guilty of resisting arrest when he intentionally prevents or attempts to
         prevent a peace officer, recognized to be acting under color of his official authority,
         from effecting an arrest of the actor or another by:
         (a) Using or threatening to use physical force or violence against the peace officer
         or another; or
         (b) Using any other means creating a substantial risk of causing physical injury to
         the peace officer or another.

  KRS 520.090. The statutory commentary explains that this offense “includes only forcible

  resistance and excludes other forms of nonsubmission to authority. Neither flight from arrest nor

  passive resistance are punishable under this section[.]” Id., cmt. LRC/Ky. Crime Comm’n. The

  video (at least arguably) shows no more than passive resistance. Combs, himself, characterized

  Estep’s conduct as “pull[ing] away,” “evasive measures[,] and confirmed that Plaintiff was “just

  trying to get away[.]” Combs Dep. at 41–42. In short, none of Estep’s pre-arrest actions

  unequivocally supports a reasonable belief that a KRS 520.090 violation was either completed or

  ongoing. See Arnold v. Wilder, 657 F.3d 353, 365 (6th Cir. 2011) (finding that “pull[ing] away or

  pull[ing] back when [an officer] attempted to take [plaintiff] into custody” was not an action that

  “constitutes resisting arrest” under Kentucky law). Accordingly, Combs warrants no dispositive

  relief based on the resisting charge.

                                               Menacing

         In Kentucky, “[a] person is guilty of menacing when he intentionally places another person

  in reasonable apprehension of imminent physical injury.” KRS 508.050. Menacing involves

  “antagonistic behavior focused at another person,” and some of the hallmarks include moving

  closer, using a raised voice or threatening tone, and making physical contact or gestures. Martin

  v. Coyt, No. 1:10-cv-176-R, 2012 WL 1574823, at *10 (W.D. Ky. May 3, 2012). Other factors



                                                   13
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 14 of 31 - Page ID#: 675




  include whether a potential aggressor is “armed, intoxicated, or indicating a desire to flee.” Ayala

  v. Hogsten, No. 17-47-HRW, 2019 WL 1338391, at *5 (E.D. Ky. Mar. 25, 2019). In one instance,

  there was probable cause for menacing when a defendant came close to officers, took an aggressive

  posture, and yelled, even though the defendant may have been raising his hands to comply with

  the officers’ directive rather than to take a swing. Fultz v. Whittaker, 187 F. Supp. 2d 695, 702–03

  (W.D. Ky. 2001).

            Estep directly testified to his intent on the night in question: “To see what was going on.

  That was my intent. . . . I went down there to see what was going on.” Estep Dep. at 131. Nothing

  in the video plainly shows that Estep intended to physically threaten Combs. Indeed, taken in the

  light most favorable to Plaintiff, the facts indicate that Estep did not so intend. Estep undisputedly

  came quite close to (if not, in fact, initiating contact with)10 Combs. See DE 59 at 23:42:00,

  23:44:45 (Estep twice stating that he “got in [Combs’s] face”). Yet, the significance of that act,

  under the totality, depends on what version a factfinder accepts. One might reasonably conclude

  (or, at least, that Combs was warranted in believing) that Estep, having directed Combs to depart

  using coarse verbiage and a raised voice, approached with the intent to compel Combs to leave

  through harmful physical force. The same decider might also deem reasonable Combs’s fear that

  Estep might “go further” than getting in his face. Combs Dep. at 39. Another might justifiably

  think that Estep’s physical proximity to Combs was merely a byproduct of the close quarters on

  Tim Estep’s porch, that Estep had no designs on threatening or harming Combs, and that an armed

  law enforcement officer would not reasonably fear physical harm from a boisterous approach and,

  at most, a chest bump from an aged retiree. Ultimately, debatable probable cause, such as this, is

  no ground for summary judgment.



  10
       A disputed fact that the video does not clearly resolve. See Combs Dep. at 39.
                                                    14
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 15 of 31 - Page ID#: 676




                                       Obstructing or Interfering

         KRS 150.090,11 in relevant part, provides:

         (2) Conservation officers appointed by the commissioner shall have full powers as
         peace officers for the enforcement of all of the laws of the Commonwealth[.] . . .

         (3) Each conservation officer is individually vested with the powers of a peace
         officer and shall have in all parts of the state the same powers with respect to
         criminal matters and enforcement of the laws relating thereto as sheriffs, constables,
         and police officers in their respective jurisdictions[.] . . .

         (4) Conservation officers charged with the enforcement of this chapter and the
         administrative regulations issued thereunder shall have the right to go upon the land
         of any person or persons whether private or public for the purpose of the
         enforcement of laws or orders of the department relating to game or fish, while in
         the normal, lawful and peaceful pursuit of such investigation or work or
         enforcement, may enter upon, cross over, be upon, and remain upon privately
         owned lands for such purposes[.] . . .

         (6) No person shall resist, obstruct, interfere with or threaten or attempt to
         intimidate or in any other manner interfere with any officer in the discharge
         of his duties under the provisions of this chapter.

  There is no dispute that Defendant Combs was a lawfully appointed conservation officer. The

  record is also clear that Combs was on Tim Estep’s property (his front porch) for purposes of

  investigating unlicensed taxidermy work.12 See, e.g., Combs Dep. at 32; DE 59 at 23:23:00

  (Combs, upon initially encountering Tim Estep, requesting “taxidermy licenses”); 23:31:00

  (Combs immediately advising Jack Estep “I am investigating something”); 23:36:25 (Combs, after




  11
     Though Estep does not argue the point, the Court notes that a violation of KRS 150.090 is an
  arrestable “Class A misdemeanor.” KRS 150.990(12).
  12
     Taxidermy compliance clearly fell within Combs’s investigative mandate. For instance, KRS
  140.411 sets requirements for “Taxidermist’s records [and] mounting[,]” and KRS 150.4111
  governs the “Sale of legally taken wildlife[.]” Further, KRS 150.025(1) authorizes the Department
  of Fish and Wildlife Resources to regulate the “buying selling, or transporting” of wildlife.
  Pursuant to that authority, the Department regulates, inter alia, “the buying and selling of inedible
  wildlife parts” via 301 KAR 4:090. Finally, KRS 150.990 provides penalties for violations of
  statutes and “any administrative regulation” concerning animals “possessed, bought, sold, or
  transported[.]”
                                                   15
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 16 of 31 - Page ID#: 677




  the confrontation with Jack Estep, reiterating what I “am investigating” (emphasis added)); DE 56

  (Facebook Postings).

         Estep, essentially, resists a probable cause finding only on grounds that he did not, as a

  factual matter, interfere with Combs’s investigation. Plaintiff claims he did not: (A) “ask any

  questions about the investigation;” (B) “tamper with physical evidence;” and (C) “did not obstruct

  or interfere with Officer Combs in any way other than to tell him he needed to leave if he didn’t

  have a warrant.” DE 61 at 8 (emphasis added). Yet, Estep offers no authority indicating that the

  type of interference he admits is not a KRS 150.090(6) violation. The statute bars “any [ ] manner”

  of interference13 with an officer in the discharge of his duties. No reasonable juror could find that

  the facts known to Combs failed to justify a probable cause belief that Estep engaged in the very

  conduct that he now (despite minimization)14 admits. Plaintiff did not, as the briefing spins the



  13
     Estep, perhaps, obliquely argues that his interference was somehow privileged or otherwise not
  properly actionable under KRS 150.090(6). See DE 61 at 8. Yet the argument is devoid of citation
  to supportive authority. “It is not enough for a party to mention a possible argument in the most
  skeletal way and leave the court to put flesh on its bones.” Brenay v. Schartow, 709 F. App’x 331,
  336 (6th Cir. 2017) (internal citations and quotation marks are omitted). Further, though Estep was
  lawfully present on his son’s property, Combs likely was too (Estep, at least, does not argue
  otherwise). See KRS 150.090(4); 1988-1991 Ky. Op. Att’y Gen. 2-37 (1988). Moreover, even if
  Combs’s presence were somehow unlawful, Estep fails to explain what authority a fellow
  interloper had to expel Defendant from Tim Estep’s property. There may be some zone of
  constitutionally protected “interference” for which an arrest or prosecution under KRS 150.090(6)
  would be invalid. Cf. Greene v. Barber, 310 F.3d 889, 895 (6th Cir. 2002) (“The law is well
  established that an act taken in retaliation for the exercise of a constitutionally protected right is
  actionable under § 1983 even if the act, when taken for a different reason, would have been
  proper.” (internal quotation marks and alterations omitted)); Commonwealth v. Carr, 312 Ky. 393,
  394 (1950). Yet, Estep identifies nothing to privilege his conduct (which, in any event, was
  materially more than a verbal exchange). Alternatively, Estep may be arguing for a restrictive
  interpretation of “interfere” in KRS 150.090(6). Yet, Estep proposes no definition. Plaintiff simply
  claims his actions were non-violative, an assertion belied by the plain statutory text. This
  undeveloped contention, unadorned by legal or record citations, does not thwart Combs’s summary
  judgment effort.
  14
     The Court’s obligation to credit Estep’s version does not extend to factual contentions clearly
  contradicted by the video. Plaintiff casts the exchange as an “ask”; the video unequivocally depicts
  an affirmative demand (indeed, multiple imperatives by Estep).
                                                   16
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 17 of 31 - Page ID#: 678




  discourse, politely request that Combs depart his son’s property. As Estep himself put it on the

  night in question: “I got right in his face and said Steve you need to get out of here and leave.” DE

  59 at 23:42:00. Plaintiff’s physical positioning (relative to the others present), demeanor, and

  verbiage during the kerfuffle is also telling. Again, upon Estep’s arrival, the parties had the

  following exchange:

         Estep:      What’s your problem Steve?
         Combs:      Nothin’.
         Estep:      Get your ass outta here. You got a warrant?
         Combs:      I’m investigating something. If you don’t back up outta my face, you’re
                     going to jail.
         Estep:      Put me out of your face. You ain’t doin’ shit.

  DE 59 at 23:31:10 to 23:31:29. Estep, just advised that Combs was “investigating[,]” placed

  himself directly between Combs and the investigative target, Tim Estep. Id. at 23:31:31.

         There is no Kentucky authority explicitly interpreting the relevant obstructing or interfering

  provision.15 However, the Commonwealth’s interpretive rules are clear enough: “[W]e are required

  to give the words of the statute written by the legislature their plain meaning. To do so restricts us

  from adding restrictive language . . . where it does not now exist.” Bailey v. Reeves, 662 S.W.2d

  832, 834 (Ky. 1984). The plain meaning of KRS 150.090(6),16 as well as Kentucky cases

  interpreting analogous statutes, generally support a construction aligned with the Sixth Circuit’s

  reading of Ohio’s “obstructing official business” crime, i.e., what is required, to obstruct or




  15
     The only case directly addressing conduct qualifying as a KRS 150.090(6) violation is not a
  particularly helpful interpretive aid for this case’s circumstances. See Barnes v. Wright, 449 F.3d
  709, 717 (6th Cir. 2006) (“Pointing a gun at an officer in a manner that creates a substantial danger
  of injury clearly establishes probable cause for the charge of threatening or attempting to intimidate
  an officer in violation of § 150.090(6).”).
  16
     Interference is “[t]he act or process of obstructing normal operations or intervening or meddling
  in the affairs of others” or, more simply, “[a]n obstruction or hindrance.” Interference, Black’s
  Law Dictionary (11th ed. 2019). Obstruction means “[t]o make difficult or impossible[,] to keep
  from happening” or to “hinder[.]” Obstruct, Black’s Law Dictionary (11th ed. 2019).
                                                   17
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 18 of 31 - Page ID#: 679




  interfere is “an affirmative act that interrupts [law enforcement] business[.]” Lyons v. City of Xenia,

  417 F.3d 565, 574–75 (6th Cir. 2005) (noting that “hostile or abusive speech that obstructs officers

  from fulfilling their duties may amount to a sufficient affirmative act to sustain a charge of

  obstructing official business[,]” and finding “[w]here the overall pattern of behavior is one of

  resistance, moreover, officers may consider the totality of the events and need not point to a single

  act that rises to the level of obstruction.”); see Brown v. Commonwealth, 263 S.W. 2d 238, 240

  (Ky. 1953) (driving search targeted automobile away while officer was inside courthouse seeking

  warrant clarification “clearly was an obstruction”); City of Louisville v. Lougher, 272 S.W. 748,

  751 (Ky. 1925) (overturning an injunction barring defendants “from at any time ‘disturbing or

  dispersing any audience or audiences assembled to hear plaintiff deliver said address or

  addresses’” as undue court “interfere[nce] with public peace officers in the discharge of their

  imposed duties”); Commonwealth v. Glass, 131 S.W. 494, 494 (Ky. 1910) (prohibition on

  “unlawfully interfer[ing] with the officers of election in the discharge of their duties” reaches “all

  forcible interference with the voter, and any intimidation”).17 Under this interpretation (or, for that




  17
     See also O’Hara v. Marsh, No. 2016-CA-001662-MR, 2017 WL 5624609, at *2 (Ky. Ct. App.
  Nov. 22, 2017) (affirming probable cause finding as to KRS 519.020, noting that plaintiff
  “physically impeded [the officer], that he physically touched [the officer], that his intent was to
  prevent the service of [a] summons, and that because of his efforts, his client was able to leave
  without being served.”). The Marsh Court affirmed a summary judgment grant and probable cause
  finding regarding a malicious prosecution claim. The subject statute, “obstruction of governmental
  operations by force” under KRS 519.020 is (arguably) textually more demanding than KRS
  150.090(6). See KRS 519.020(1) (requiring use or threatened use of “violence, force[,] or physical
  interference.”). Yet, even under KRS 519.020, “reach[ing] out and touch[ing]” an officer’s arm
  was enough physical contact for the Kentucky courts: “The circuit court determined that
  [Plainiff’s] remedy [for an allegedly defective summons] was not to physically block [the
  officer] from carrying out his duties, but rather to quash the summon[s] in court. This conclusion
  is supported by the record and the law.” Marsh, 2017 WL 5624609, at *1–2 (emphasis added); see
  also Skuljan v. Commonwealth, No. 2014-CA-000261-MR, 2016 WL 930160, at *3 (Ky. Ct. App.
  Mar. 11, 2016) (affirming KRS 519.020 conviction based on wholly verbal threats conveyed to
  third parties).
                                                    18
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 19 of 31 - Page ID#: 680




  matter, any construction faithful to the text), the Court finds that any reasonable juror would

  conclude that the facts known to Combs presented ample grounds to believe that Estep interfered

  with the taxidermy investigation. See Constant v. Commonwealth, No. 2018-CA-001457-MR,

  2020 WL 1966537, at *4 (Ky. Ct. App. Apr. 24, 2020) (finding that “delay in [ ] unlocking” a

  bedroom door “certainly obstructed” law enforcement in executing a “pickup order” for a minor).

         Crucially, probable cause is assessed on the full contextual picture. The video, here, depicts

  Estep issuing profanity-laced demands for Combs to depart the scene of an investigation.

  Plaintiff’s demeanor and posture are undoubtedly quite antagonistic; his words (considering both

  volume and content) and conduct are unquestionably disruptive. When Combs advised Estep to

  back-off, Estep challenged: “Put me out of your face.”18 Estep’s interjection plainly halted

  Combs’s taxidermy investigation in its tracks. In short, Plaintiff’s agitative intrusion was

  paradigmatically interfering, and Estep’s “hostile behavior would give a reasonable officer cause




  18
    See Patrizi v. Huff, 690 F.3d 459, 464 (6th Cir. 2012) (“Ohio courts have affirmed obstruction
  convictions premised on true speech only when that speech involved yelling, cursing, aggressive
  conduct, and/or persistent disruptions after warnings from the police against interrupting the
  investigation.”).
                                                  19
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 20 of 31 - Page ID#: 681




  to believe that an arrest for obstructing” or interfering “was appropriate.” See Lyons, 417 F.3d at

  574–75 (applying Ohio law); see also Phillips v. Blair, 786 F. App’x 519, 527 (6th Cir. 2019).19

         Estep, further, fails in his duty to “identify a case where an officer acting under similar

  circumstances . . . was held to have violated the Fourth Amendment.” White v. Pauly, 137 S. Ct.

  548, 552 (2017); Arrington-Bey v. City of Bedford Heights, 858 F.3d 988, 992-93 (6th Cir. 2017)

  (requiring a plaintiff to “identify a case with a similar fact pattern that would have given ‘fair and

  clear warning to officers’ about what the law requires”). Indeed, the lack of caselaw delineating

  the requisites for a valid KRS 519.090(6) arrest is, itself, a potentially fatal problem for Estep’s

  effort to defeat the qualified immunity assertion. See, e.g., Patrizi, 690 F.3d at 465 n.4 (rejecting

  defendants’ proposed reliance on prior Circuit decision as involving “a Michigan obstruction

  statute, not the Ohio statute at issue here”). But, even if analogous precedent might have provided

  a reasonable officer sufficient notice of the valid probable cause parameters in this scenario, the

  parallel caselaw (as the above discussion demonstrates) affirms the constitutionality of Combs’s

  conduct here. Compare City of Wyoming, 821 F.3d at 717 (finding plaintiff’s “generally peaceful”

  demeanor would have alerted a reasonable officer that “he lacked probable cause to arrest




  19
     If KRS 150.090(6), like Ohio official business obstruction, see Smith v. City of Wyoming, 821
  F.3d 697, 717 (6th Cir. 2016), and KRS 519.020, requires specific interfering or obstructive intent,
  the same facts justifying a prudent officer’s belief that Estep factually interfered foreclose a
  genuine dispute as to what a reasonable officer would have understood regarding Plaintiff’s intent.
  The most-Plaintiff favorable view of the facts is that Estep acted with intent for Combs to
  immediately depart. That purpose, given the mid-investigation circumstances (of which, per the
  video, Estep was immediately apprised), was interfering. The Court realizes that probable cause is
  often a jury question but sees a lone rational result here. However, even if the Court thought
  probable cause debatable, Combs surely had sound reasons to perceive adequate cause. This would
  cloak Combs in qualified immunity. See Phillips, 786 F. App’x. at 527 (“Even if a factual dispute
  exists about the objective reasonableness of the officer’s actions, a court should grant the officer
  qualified immunity if, viewing the facts favorably to the plaintiff, an officer reasonably could have
  believed that the arrest was lawful.”) (quoting Kennedy v. City of Villa Hills, 635 F.3d 210, 214
  (6th Cir. 2011)).
                                                   20
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 21 of 31 - Page ID#: 682




  [plaintiff] under the clearly established law of obstruction of official business in Ohio”), with King

  v. Ambs, 519 F.3d 607, 611 (6th Cir. 2008) (affirming qualified immunity, noting plaintiff “was

  arrested after repeatedly interrupting an officer who was questioning a third party[,]” and agreeing

  with trial court’s observation that plaintiff’s “conduct in persisting to interfere with [law

  enforcement’s] investigation amounted to a physical interruption of the questioning”).

         C. Excessive Force

         The Sixth Circuit has succinctly stated the general rubric for Fourth Amendment excessive

  force claims:

         Whether an officer’s use of force in effecting an arrest violates the Fourth
         Amendment is a question of whether his actions are objectively reasonable in light
         of the facts and circumstances confronting him, without regard to his underlying
         intent or motivation. . . . The test is reasonableness at the moment force is used,
         judged from the perspective of a reasonable officer on the scene, rather than with
         the 20/20 vision of hindsight. . . . The court must carefully balance the nature and
         quality of the intrusion on the individual’s Fourth Amendment interests against the
         countervailing governmental interests at stake. . . . Three factors guide this
         balancing: the severity of the crime at issue, whether the suspect poses an
         immediate threat to the safety of the officers or others, and whether he is actively
         resisting arrest or attempting to evade arrest by flight. . . . Though important, these
         factors are not the end of the matter, as the court ultimately must determine whether
         the totality of the circumstances justifies a particular sort of seizure.

  Martin v. City of Broadview Heights, 712 F.3d 951, 958 (6th Cir. 2013) (citing Graham factors)

  (quotation marks omitted). More specifically, “excessively forceful or unduly tight handcuffing is

  a constitutional violation under the Fourth Amendment[.]” Courtright v. City of Battle Creek, 839

  F.3d 513, 518–19 (6th Cir. 2016) (internal citations and quotation marks omitted). The Sixth

  Circuit has identified three elements for an unreasonably tight handcuffing claim: (1) the plaintiff

  “complained the handcuffs were too tight; (2) the officer ignored those complaints; and (3) the

  plaintiff experienced ‘some physical injury’ resulting from the handcuffing.” Morrison v. Bd. of

  Trustees of Green Twp., 583 F.3d 394, 401 (6th Cir. 2009) (citing Lyons, 417 F.3d at 575–76).



                                                   21
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 22 of 31 - Page ID#: 683




  “The third prong clearly requires but-for causation between the physical injury and the

  handcuffing.” McNally v. Tabor, No. 6:18-CV-16-REW-HAI, 2019 WL 6044882, at *11 (E.D.

  Ky. Nov. 15, 2019) (collecting cases).

         Here, Defendant does not seriously dispute that Estep protested the tightness of the

  handcuffs—and for good reason. Both men present for the dialogue, Estep and Combs, testified to

  as much. See, e.g., Estep Dep. at 32, 106 (“I was hurting so bad, I asked him twice. Probably 15-

  minute increments, I told him he was going to have to loosen the[ ] handcuffs, they [were] killing

  me.”); Combs Dep. at 52 (Estep “complained that [the handcuffs] hurt . . . [o]nce or twice.”). Nor

  does Combs directly contest Estep’s claim that the complaints were ignored. See Estep Dep. at 107

  (claiming Combs “[a]cted like he didn’t hear me”); Combs Dep. at 52 (allegedly responding “we’re

  getting ready to go in; I’ll check them when we get out”), 53 (admitting he did not respond, at

  least, “at that moment”).

         Instead, Combs’s elemental challenge to the handcuffing claim focuses on the third prong.

  See DE 55-1 at 19–20. In this Circuit, “a subjective recounting of pain without some corroboration

  is not enough.” Rudolph v. Babinec, 939 F.3d 742, 752 (6th Cir. 2019). But Estep provides more

  than a subjective assessment. He supplies a photo, which he claims his wife took the day after the

  incident, showing heavy bruising on his hand and a wound on his wrist. DE 61-3 That proof, along

  with Estep’s testimony, would satisfy the Circuit standard. See Rudolph, 939 F.3d at 752 (“The

  pictures coupled with [plaintiff’s] testimony suffice at this stage to withstand a qualified immunity

  challenge.”). But Estep offers more; corroborative medical records describe the damage as a

  “handcuff injury[.]” DE 61-1. Estep’s showing is, at this stage, more than sufficient to reach a jury.

         The defense relies on Kentucky’s general requirement for “expert or medical testimony”

  to establish legal causation for personal injury claims. Id. (quoting Blair v. Geico General Ins. Co.,



                                                   22
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 23 of 31 - Page ID#: 684




  917 F. Supp. 2d 647 (E.D. Ky. 2013). To the extent Kentucky’s medical causation requirement is

  applicable in this context,20 (and assuming Plaintiff’s medical records would not qualify) the Court

  finds that the causal relationship between application of handcuffs and wrist/hand injuries (of the

  type the image depicts) fits comfortably within Kentucky’s laymen exception: “There may, of

  course, be situations in which causation is so apparent that laymen with a general knowledge would

  have no difficulty in recognizing it.” Jarboe v. Harting, 397 S.W.2d 775, 778 (Ky. 1965); see, e.g.,

  Tatham v. Palmer, 439 S.W.2d 938, 938–39 (Ky. 1969) (permitting jury consideration of

  causation, without expert proof, for headaches, forehead and chin abrasions, regarding car accident

  in which plaintiff’s head struck a windshield); Roark v. Speedway, LLC, No. CV 13-139-ART,

  2015 WL 12978822, at *2 (E.D. Ky. Apr. 6, 2015) (“The causal relationship between an electrical

  shock and a [wrist] burn is certainly ‘within the realm of common knowledge.’”).

         Several of Defendant’s other prong 3 arguments depend on disregarding the applicable

  Rule 56 standard. The Court rejects that approach. Accordingly, Combs’s arguments based on

  what Plaintiff could not show with regard to his injuries, DE 55-1 at 19, speculation regarding

  other potential sources for the damage, id. at 20, or what the “lay eye” might view as the likely

  source of the photographed wounds, id., do not here prevail. At this stage, Estep need not prove

  liability or eliminate all possible alternative causes. Rather, to stave off summary judgment, he




  20
     Estep does not dispute the applicability of state-law principles on this topic. Section 1988(a)
  instructs federal courts in choosing law applicable to § 1983 actions. 42 U.S.C. § 1988(a).
  Generally, the statute direct federal courts to apply state law where federal law is deficient, unless
  the proposed gap-filler conflicts with other federal law or policy. See id. The Sixth Circuit has
  expressly held that, “[c]ommon law tort principles govern causation in the § 1983 context.”
  Martin v. Warren Cty., Kentucky, 799 F. App’x 329, 337 (6th Cir. 2020). Estep failed to argue that
  Kentucky’s medical causation requirement is inconsistent with federal law or policy. Thus,
  consistent with the parties’ treatment, the Court assumes, though without deciding, that the
  Commonwealth’s causation standard pertains.
                                                   23
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 24 of 31 - Page ID#: 685




  must demonstrate only a triable issue. As to prong 3 causation and injury (again, the only seriously

  challenged element), Estep showed just that.

          Finally, as the Court reads the briefing, the balance of Defendant’s challenge to the force

  claim relies on qualified immunity’s “reasonableness” gloss. See, e.g., DE 55-1 at 16–18, 21–22.21

  However, the Sixth Circuit has explicitly held that “freedom from excessively forceful or unduly

  tight handcuffing is a clearly established right for purposes of qualified immunity.” Courtright,

  839 F.3d at 519 (internal citations and quotation marks omitted). And, this case is decidedly unlike,

  for example, Fettes v. Hendershot (cited by Combs), which involved a “failure to respond to a

  complaint about tight handcuffs during a ten-minute ride to the police station[.]” 375 F. App’x

  528, 533 (6th Cir. 2010). The Fettes Court granted defendants qualified immunity on grounds that

  precedent failed “to notify the officers that any response to a complaint of tight handcuffing other

  than an immediate one constitutes excessive force.” Id. The Circuit distinguished prior denials of

  qualified immunity, reasoning “the officers here acted without malice and with reason—they

  declined to loosen the handcuffs in light of the short, ten-minute transport to the police station.”

  Id. This matter differs in critical ways.

          Appropriately viewing the facts in the light most favorable to Plaintiff, Combs left Estep

  cuffed for approximately 50 minutes; at a bare minimum, 15 minutes followed Estep’s first

  tightness complaint. See, e.g., Estep Dep. at 106. During this period, Combs was not driving or



  21
    Combs claims “Estep cannot show that Officer Combs put the handcuffs on” too tightly. DE 55-
  1 at 18. He claims the video and Estep’s testimony reflect this. Id. (“The record including the video
  and Jack Estep’s own testimony indicate that” Combs did not put the handcuffs on Estep
  “excessively tight.”). But, two problems. First, the argument relies on a factually baseless
  interpretation of the record evidence. The video does not capture the relevant out-of-frame act, and
  Estep explicitly alleges overtight cuffing. Second, the contention challenges Estep’s ability to
  “show” something that is not an element of his claim. Plaintiff needed to show a genuine dispute
  as to ignored complaints and injury stemming from the handcuffing. He did not need to satisfy
  Defendant’s subjective interpretation of proper cuff tightness.
                                                   24
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 25 of 31 - Page ID#: 686




  otherwise in transit, he was sitting in a parking lot writing a report. The record reveals, and Combs

  claims, nothing exigent about his need to complete the citation. Crediting Estep’s version, Combs

  ignored, for over a quarter of an hour, a blatant claim of excruciating pain and outcry for help that

  would have taken no more than a few moments to address. Were this not enough, per Estep, Combs

  also ignored a second complaint and, ultimately, removed the handcuffs only on transferring Estep

  to jail personnel. This course of conduct, distinguishable from Fettes, falls within the heartland of

  the unduly tight handcuffing prohibition as clearly established at the time of Estep’s arrest. See

  Lyons, 417 F.3d at 575–76 (holding the “general principle” that “unduly tight handcuffing in the

  course of an arrest” was “clearly established” as of a 1998 arrest and, in the 2005 decision,

  describing the 3-element test applied here); see also Babinec, 939 F.3d at 751 (“Conduct, not time,

  is the measurement of a violation.”).

  IV.    STATE CLAIMS

         A. False Imprisonment

         In the Commonwealth,

         False imprisonment is the intentional confinement or instigation of confinement of
         a plaintiff of which confinement the plaintiff is aware at the time. . . . A law
         enforcement officer is liable for false imprisonment unless he or she enjoys a
         privilege or immunity to detain an individual. Two common examples of a law
         enforcement officer’s privilege to detain an individual are (1) an arrest pursuant to
         a warrant or (2) an arrest without a warrant in which the officer has probable cause,
         that is, reasonable objective grounds to believe that a crime was committed and that
         the plaintiff committed it.

  Dunn v. Felty, 226 S.W.3d 68, 71 (Ky. 2007) (citations, quotation marks, and alterations omitted).

  Kentucky’s probable cause standard is materially identical to the federal standard. See Williams v.

  Commonwealth, 147 S.W.3d 1, 7 (Ky. 2004). Thus, the Court’s conclusion above as to the lack-

  of-probable-cause element also decides this claim. See Dunn, 226 S.W. 3d at 71; Ming Wen Chen

  v. Pawul, No. 2016-CA-001860-MR, 2018 WL 3814764, at *2 (Ky. Ct. App. Aug. 10,

                                                   25
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 26 of 31 - Page ID#: 687




  2018), review denied (June 5, 2019) (“A law enforcement officer cannot be held liable for false

  imprisonment where he enjoys the privilege to detain an individual. A [peace] officer is statutorily

  authorized to conduct a warrantless arrest if he directly observes the suspect committing a felony

  or a misdemeanor[.]” (citing KRS 431.005)); Mercer v. Commonwealth, 880 S.W.2d 899, 901

  (Ky. Ct. App. 1994) (“Conservation Officer had the authority to stop and arrest appellant for

  DUI”); Ky. Op. Att’y Gen. No. 98-2 (Feb. 17, 1998) (“Officers of the KDFWR have been granted

  ‘peace officer’ authority by the General Assembly. As ‘peace officers,’ the officers of the KDFWR

  fall within the class ‘peace officers’ as set forth in KRS 446.010 (24) and vested with the abilities

  to make arrests and issue citations as per KRS 431.005 and KRS 431.015.”).

          One more important point, unaddressed by either party. The Kentucky Supreme Court has

  not directly addressed whether probable cause to arrest for a single charge forecloses, like the

  constitutional analogue, a false imprisonment claim. See Howse, 953 F.3d at 409 (“[T]he

  constitutional tort claim of false arrest fails so long as there’s just one valid reason for the arrest.”).

  Federal courts exercising supplemental jurisdiction apply substantive state law consistent with the

  state high court’s binding rulings. Whitlock v. FSL Mgmt., LLC, 843 F.3d 1084, 1089 (6th Cir.

  2016). In the absence of such a controlling decision, federal courts “must predict how that court

  would rule, by looking to ‘all available data.’” Id. State appellate decisions “should not” absent

  persuasive data that the state supreme court would disagree, “be disregarded[.]” Id.

          Judge Reeves, after thoroughly canvassing the relevant state authority and conducting

  circumspect analytical treatment, previously predicted that the Kentucky Supreme Court would

  (consistent with the U.S. Supreme Court’s Devenpeck ruling) require the absence of a valid

  objective basis for arrest on any charge to satisfy the state tort’s probable cause element. Warren

  v. Lexington-Fayette Urban Cty. Gov’t Police Dep’t, No. 5:16-CV-140-DCR, 2017 WL 2888716,



                                                      26
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 27 of 31 - Page ID#: 688




  at *6 (E.D. Ky. July 6, 2017). The Kentucky Court of Appeals has hewed to Devenpeck’s

  subjective/objective line for probable cause analysis. See Parker v. Commonwealth, No. 2005-CA-

  001737-MR, 2006 WL 2034227, at *5 (Ky. Ct. App. July 21, 2006). Devenpeck’s objective focus

  explains why a constitutional false-arrest claim fails in the face of one, even just one, valid arrest

  basis. See Howse, 953 F.3d at 409. Parker is entirely consistent with the Kentucky high court’s

  reliance on U.S. Supreme Court precedent in fashioning its probable cause jurisprudence. See

  Williams, 147 S.W.3d at 7–8 (referencing, inter alia, Maryland v. Pringle, 124 S. Ct. 800 (2003),

  Illinois v. Gates, 103 S. Ct. 2317 (1983), and Schmerber v. California, 86 S. Ct. 1826 (1966)).

  Thus, Warren’s thoughtful analysis stands well-supported by the available Kentucky court signals.

  The Court, particularly given the absence of advocacy for a contrary interpretation, adopts

  Warren’s forecast. Accordingly, the Court, given the above probable cause analysis, dismisses the

  false imprisonment claim.22

         B.      Malicious Prosecution23

         In Kentucky, a

         malicious prosecution action may be established by showing that:

         1) the defendant initiated, continued, or procured a criminal or civil judicial
         proceeding . . . against the plaintiff;



  22
    The Court thus declines a distinct state qualified official immunity analysis.
  23
     The Sixth Circuit “recognize[s] a separate constitutionally cognizable claim of malicious
  prosecution under the Fourth Amendment.” Thacker v. City of Columbus, 328 F.3d 244, 259 (6th
  Cir. 2003). “Such a claim encompasses wrongful investigation, prosecution, conviction, and
  incarceration.” Barnes v. Wright, 449 F.3d 709, 716 (6th Cir. 2006). Estep does not now and has
  not previously pursued the malicious-prosecution allegation as an additional § 1983 theory. See,
  e.g., DE 61 (identifying only “unreasonable seizure and excessive force” as stemming from §
  1983). In any event, “a § 1983 claim is premised on the violation of a constitutional right,” and
  Estep, as previously discussed, has supported no constitutional injury other than arguably
  unreasonable force via handcuffing. Sykes, 625 F.3d at 308. The Court’s probable cause conclusion
  would likewise warrant summary judgment for Combs on this un-litigated claim. See Howse, 953
  F.3d at 409.
                                                   27
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 28 of 31 - Page ID#: 689




         2) the defendant acted without probable cause;

         3) the defendant acted with malice, which, in the criminal context, means seeking
         to achieve a purpose other than bringing an offender to justice . . .;

         4) the proceeding . . . terminated in favor of the person against whom it was brought;
         and

         5) the plaintiff suffered damages as a result of the proceeding.

  Martin v. O’Daniel, 507 S.W.3d 1, 11–12 (Ky. 2016). Here, the parties dispute only the second

  and third elements.

         The Court’s determination that a reasonable juror could, on this record, conclude only that

  the facts known to Combs provided probable cause for, at minimum, a KRS 150.090(6) arrest

  might conceivably resolve this claim. See Martin, 507 S.W.3d at 11–12; Allen v. Rucker, 304 F.

  Supp. 3d 638, 647–48 (E.D. Ky. 2018); Hall v. City of Williamsburg, No. 6:16-304-DCR, 2017

  WL 3668113, at *10 (E.D. Ky. Aug. 24, 2017); King v. Storm, No. 6:15-cv-172-GFVT, 2017 WL

  2174959, at *8 (E.D Ky. May 17, 2017).

         But, one problem (again, untreated by either side): “Kentucky law is unclear whether, in

  the context of multiple charges, the probable cause element requires a malicious prosecution

  plaintiff to show that no probable cause existed on any of the charges, and Kentucky courts have

  not addressed directly whether a finding of probable cause on one charged offense precludes a

  malicious prosecution claim on the remaining charges.” Smith v. Peyman, 93 F. Supp. 3d 738, 750

  (E.D. Ky. 2015). Federal district court predictions vary. Compare Martin v. Coyt, 2013 WL

  1187940, at *4–5 (W.D. Ky. Mar. 21, 2013), with Hartman v. Thompson, No. 3:16-CV-00114-




                                                  28
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 29 of 31 - Page ID#: 690




  GNS-DW, 2018 WL 793440, at *15 (W.D. Ky. Feb. 7, 2018), aff’d, 931 F.3d 471 (6th Cir. 2019).24

  The Kentucky majority, Eastern and Western District, forecast that “the Kentucky Supreme Court

  would hold that a defendant initiating criminal proceedings on multiple charges is not necessarily

  insulated in a malicious prosecution case merely because the prosecution of one of the charges was

  justified.” Peyman, 93 F. Supp. at 750 (citing Coyt, 2013 WL 1187940, at *4–5, and Carter v.

  Porter, 2011 WL 778408, at *1–2 (E.D. Ky. Mar. 1, 2011)); see also Hadden v. Wathen, 2018 WL

  4222882, at *18 n.28 (W.D. Ky. Sept. 5, 2018) (denying summary judgment despite plaintiff

  pleading “guilty to possession of marijuana” based on factual disputes concerning probable cause

  for prosecution of charges for “menacing, resisting arrest, and terroristic threatening”). Defendant,

  facing the burden, does not argue for (much less justify) application of the minority approach.

  Thus, the Court follows the majority. Accordingly, persisting factual disputes concerning probable

  cause for the menacing and resisting charges preclude summary judgment on the state-tort’s

  second element.

         Concerning the third predicate, “malice is the intentional doing of a wrongful act to the

  injury of another, with an evil or unlawful motive or purpose.” Stearns Coal Co. v. Johnson, 238

  Ky. 247, 252, 37 S.W.2d 38 (Ky. 1931). The element “can be inferred from lack of probable

  cause.” Phat’s Bar & Grill v. Louisville Jefferson Cty. Metro Gov’t, 918 F. Supp. 2d 654, 665

  (W.D. Ky. 2013) (quoting Massey v. McKinley, 690 S.W.2d 131, 134 (Ky. 1985)).

         The jury, however, may not invariably imply malice from the mere want of
         probable cause if all the facts disclosed lead to a different conclusion. If malice was
         to be inferred from want of probable cause alone, then there would be no necessity


  24
     Recently, the Sixth Circuit held that “there’s no principled reason for treating a Fourth
  Amendment malicious-prosecution claim differently than a Fourth Amendment false-arrest
  claim.” Howse, 953 F.3d at 409. However, state-law malicious prosecution is founded in the
  common law not the federal constitution. See Martin, 507 S.W.3d at 7 (“Malicious prosecution is
  an ancient and well-established common law cause of action with a long history in Kentucky
  jurisprudence.”). Thus, the Sixth Circuit’s § 1983 ruling does not decide the issue.
                                                   29
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 30 of 31 - Page ID#: 691




         for having a distinct requirement that malice be proven, for want of probable cause
         would then be the only element necessary to be established.

  Mosier v. McFarland, 269 Ky. 214, 217, 106 S.W.2d 641 (Ky. 1937). Thus, the existence of a

  genuine dispute concerning just cause for prosecuting the menacing and resisting charges is on its

  own insufficient (and particularly given the justifiable interference charge) to support a finding of

  malice. However, the probable-cause doubts do not, on this record, stand alone. Other evidence of

  unlawful motive, accepting Estep’s version, includes:

  -   Conflict History: Estep testified to a host of run-ins between Combs, himself, and other
      members of the Estep clan before the night in question. Combs confirmed, generally, many of
      these events. To name a few: Combs cited Estep for a boating light violation (and stopped him
      on several occasions for the same issue); Combs wrote Tim Estep a ticket for “coming in too
      fast” at a dock; Combs once stopped Victoria Estep to inquire regarding Tim’s whereabouts;
      Combs staked out a property where he believed Tim was hunting (after noticing his parked
      vehicle) and, after the hunt, cited Tim for failure to wear his hunter orange hat; and after
      learning that another of Plaintiff’s sons (David Estep) signed an online petition for his removal
      as officer, Combs confronted David about his signature. Estep Dep. at 55, 58, 62, 67–69, 80–
      81; Combs Dep. at 13–25. The temporal circumstances of Combs’s investigation, though not
      legally problematic, also offer some potential factual support for Plaintiff’s depiction of Combs
      as, perhaps, out to get the Esteps; 10:30 p.m. is quite the late hour for a taxidermy investigation.

  -   Handcuff Taunting: Plaintiff alleges that Combs, on the night in question, “taunted” him by
      dangling handcuffs after telling Estep he was going to jail. The video provides a potentially
      supportive depiction. The film shows Combs removing his handcuffs well-before effecting the
      arrest, though it does not, itself, display “taunting.” DE 59 at 23:32:30. However, the fact that
      the video does not rule out Estep’s claim is, for present purposes, the key. Estep interpreted
      Combs’s conduct in that way and, as the Court does here, a juror could reasonably accept that
      testimony.

  -   Excessive Force: The record undergirding the Court’s analysis of the handcuffing claim
      provides further malice indicia.

  In sum, Estep family’s history with Combs, Plaintiff’s allegations of handcuff taunting, Combs’s

  failure to respond to Estep’s handcuff pain protests, and probable cause doubts concerning

  menacing and resisting supply adequate circumstantial grounds for a juror to reasonably conclude

  that Defendant maliciously lumped on additional and arguably lawless charges. Given the




                                                    30
Case: 6:18-cv-00023-REW-HAI Doc #: 79 Filed: 06/17/20 Page: 31 of 31 - Page ID#: 692




  persisting jury questions, the Court denies summary judgment on the state malicious prosecution

  claim.25

  V.     CONCLUSION

         For the reasons, to the extent, and on the terms stated, the Court GRANTS IN PART AND

  DENIES IN PART DE 55.26 Estep may proceed with his § 1983 excessive force and state-law

  malicious prosecution claims against Combs.

         This the 17th day of June, 2020.




  25
     To the extent Combs asserts qualified official immunity as a shield to the malicious prosecution
  claim, the defense is “unavailable in [ ] malicious prosecution action[s].” Martin, 507 S.W.3d at
  5.
  26
     Combs, well after the close of the dispositive briefing, filed a motion in limine. See DE 73.
  Combs’s evidentiary challenge does not request exclusion of evidence from the Court’s Rule 56
  review. Accordingly, the Court will separately rule on the liminal effort via independent Order.
                                                  31
